Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/22 has been entered.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and Remarks, claims 1-3 and 42-45 are allowed and renumbered to claims 1-7.
		
		Given that applicant has deleted claims 28 and 33, the objection to claims 28 and 33 is now moot.  Consequently, the objection to claims 28 and 33 is hereby withdrawn. 

		Given that applicant has amended the claims to now recite treatment of NSCL with EGF-T790M mutation and ex19 del mutation, the 112(a) rejection of claims 29-32, 
	
		Given that applicant has amended the claims to now recite treatment of either NSCLC with ex19 del only or treatment of NSCLC with both T790M mutation and ex19del mutation by administering both Lerociclib and Osimertinib, the 103(a) rejection over G1 Therapeutics News Release is now moot.  Consequently, the 103(a) rejection of claims 1-3, 30, and 32 over G1 Therapeutics News release (G1, Therapeutics Press Release, Nov. 2017, pgs. 1-4) is hereby withdrawn.  

The following is an examiner's statement of reasons for allowance: Claims 1-3 and 42-45 are drawn to a method of treating a human with non-small cell lung cancer (NSCLC) having an epidermal growth factor receptor (EGFR) mutation, wherein the mutation is i) a substitution of threonine with methionine at amino acid 790 (T790M) and ii) a deletion in exon 19 (ex19del), comprising: administering an effective amount of a cyclin dependent kinase 4/6 (CDK 4/6) inhibitor of formula IV or lerociclib or a pharmaceutically acceptable salt thereof, in combination with an effective amount of an epidermal growth factor receptor tyrosine kinase inhibitor (EGFR-TKI), wherein the EGFR-TKI is osimertinib as delineated in claim 1.  There is no prior art that anticipates or renders obvious the instant invention.  Moreover, Applicant has demonstrated in figures 4-5 and in the specification pgs. 66-67 that the combination of Osimertinib and lerociclib in NSCLC with EGFR T790M and with ex19del delayed tumor growth.  Since the present claims require treating NSCLC with EGFR mutation at ex19 del or NSCLC .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 42-45 (renumbered 1-7) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/12/2022